UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7379



NATHANIEL C. RILEY, II,

                                              Plaintiff - Appellant,

          versus


HENRY MCMASTER, Attorney General; LYNN DUNN;
JONATHAN E. OZMINT, Director, South Carolina
Department of Corrections,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-04-22827)


Submitted: January 26, 2006                 Decided: February 2, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel C. Riley, II, Appellant Pro Se. Robert Eric Petersen,
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina;
Teresa A. Knox, SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE &
PARDON SERVICE, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nathaniel C. Riley, II, appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Riley v.

McMaster, No. CA-04-22827 (D.S.C. filed Aug. 9, 2005 & entered

Aug. 10, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -